Appeal, in each of three actions, from an order denying a motion made by the defendants to dismiss plaintiff’s complaint. The complaint is framed under section 282-g of the Highway Law, and the plaintiff seeks to recover because of the negligence of persons employed by the city to operate municipally-owned motor vehicles. The order dismissed a separate cause of action alleged in the complaint under the Employers’ Liability Act. It is alleged in the complaint that plaintiff’s intestate, a fireman, came to his death through the collision of two vehicles negligently operated in connection with the fire department of the city, while going to a fire. Order unanimously affirmed, with ten dollars costs and disbursements, in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ. [158 Misc. 720.]